DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on May 16, 2022 have been entered.
Claims 1, 3, 8, 9, 13, 15, 16, and 20 have been amended.

          Response to Arguments
Applicant’s arguments filed on May 16, 2021 have been considered and are moot in view of the new ground(s) in the current rejection in view of Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael.  

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael, in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner.
                    
Claim 1. 	Michael discloses a method, comprising: 
storing, by a device, a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment, wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26.  The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0113-0114]; (The art teaches in Fig. 3 a hierarchical hardware resource topology 100 usable by the systems 10, 60 of FIGS. 1-2.  A lowest topology level (level 0) (i.e., first level of the hierarchy) includes so-called leaf Processor Groups (PGs) or leaf locality groups 102, which represent groupings of eight CPUs. Each group of 8 CPUs share lowest- level CPU resources, e.g., Translation Lookaside Buffers (TLBs), integer and/or floating point pipelines, and so on)); 
storing, by the device, a second plurality of data structures, wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the plurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26. The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0115] and Fig. 3; (The art teaches that at the next higher level, e.g., level 1, the level 1 processor groups 104 (i.e., second level of the hierarchy) include sub-groups of leaf PGs 102 (i.e., aggregation of a portion of the first data of the first level), wherein the level 1 PGs or locality groups 104 include leaf PGs that share level 1 hardware resources, such as level 1 cache, level 1 pipelines, etc. For example, a first level 1 processor group (Cs 0-15) includes the subgroups of leaf PGs, including a leaf PG containing CPUs 0-7 and a second leaf PG containing CPUs 8-15));  
storing, by the device, a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, wherein the third data structure defines a third level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26. The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0116] and Fig. 3; (The art teaches that level 2 PGs 106 (i.e., third level of the hierarchy) include sub-groups of the next lower level PGs 104 (i.e., aggregation of the second data of the second level), where the level 1 sub-group PGs share the same level 2 (i.e., third level) hardware resources, e.g., level 2 cache, pipelines, and so on))), and  
wherein a first data structure, of the first plurality of data structures, a second data structure, of the second plurality of data structures, and the third data structure are configured to be sequentially assessed to determine whether the first data structure, the second data structure, or the third data structure is associated with a threshold level of -2-PATENTU.S. Patent Application No. 16/825,622Attorney Docket No. 20190573resources (Parag. [0012]; (The art teaches that the one or more workload properties include a workload weight, which may be set by an administrator and/or automatically by the software application or process producing the workload. The specific example method further includes using the workload weight to allocate computing resources of a group of computing resources to each of the one or more workloads, and then allocating the computing resources within the group of computing resources to a particular workload in proportion to the ratio of the workload weigh to the sum total of workload weights of all workloads to be allocated resources from among the group of computing resources comprising a resource pool. Parag. [0091]; (The art teaches that workloads are allocated a relative amount of hardware resources within a shared locality group or PG in accordance with workload weight, such that the workload is assigned an amount of resources in proportion to the weight of the workload relative to the total weight of all competing workloads. A hierarchical hardware resource topology (also called PG topology herein) may be cycled through at various levels (and resources allocated to workloads in accordance with workload weight properties), while allocating resources along PG boundaries, thereby facilitating workload performance isolation)); 
receiving, by the device and from a first client device, client data associated with the first client device (Parag. [0019]; (The art teaches that a system administrator (e.g., authorized user using a computer (Parag. [0071])) may adjust workload properties, triggering automatic resource reallocation, or a software application associated with a given workload may automatically adjust the workload properties in accordance with a predetermined methodology. This enables efficient accommodation of systems with changing workloads and/or hardware topologies). Parag. [0210]; (The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator (i.e., client device) or application-level adjustment of the constraint property of a workload)); 
updating, by the device, the first data structure based on the client data; updating, by the device, the second data structure based on updating the first data structure; updating, by the device, the third data structure based on updating the second data structure (Parag. [0072]; (The art teaches that the dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20. In the present example embodiment, the adjusted workload information may be provided to the binding generator 28, e.g., via the performance isolator 26. The binding generator 28 then automatically adjusts workload bindings and associated resource allocations. Parag. [0201], Parag. [0205]; (The art teaches that the hierarchy may include a hierarchy of CPUs and associated processing and memory resources, e.g., as illustrated in FIGS. 3-8. The processing and memory resources include computer cache. At a lowest level of the hierarchy, the one or more corresponding portions of the computing resources may include one or more CPU shares of one or more CPU cores. Each group of computing resources that is identified by the workload constraint includes both computer processing resources and memory resources associated with the computer processing resources at a particular level of a hierarchy of computing resources. Parag. [0210-0211]; The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator or application-level adjustment of the constraint property of a workload, and dynamically adjusting one or more bindings between each of the one or more workloads and the one or more portions of the computing resources in accordance with a detected change in the one or more properties. i.e., a change in the first level data structure will reflect on the second level data structure, which will reflect on the third level data structure of the topology)); and 
Michael doesn’t explicitly disclose providing, by the device and to the first client device, a notification indicating that the first client device has been added as a computing resource for the computing environment.
		However, Debner discloses providing, by the device and to the first client device, a notification indicating that the first client device has been added as a computing resource for the computing environment (Parag. [0155]; (The art teaches that a host device sends a communication to a network computing device requesting to join the translation group (i.e., computing environment). In response to receiving the communication, the network computing device adds the host device to the translation group and provide an acceptance notification to the host device)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Debner. This would be convenient for computing systems that are configured to provide speech translation services, which provide a user speaking a first spoken language with the ability to communicate effectively with another user speaking a second spoken language (Parag. [0001]).  
                    
Claim 7. 	Michael in view of Debner discloses the method of claim 1,  
Michael further discloses wherein one or more of the plurality of computing resources are associated with corresponding data structures of the first plurality of data structures Parag. [0113-0114]; (The art teaches in Fig. 3 a hierarchical hardware resource topology 100 usable by the systems 10, 60 of FIGS. 1-2.  A lowest topology level (level 0) (i.e., first level of the hierarchy) includes so-called leaf Processor Groups (PGs) or leaf locality groups 102, which represent groupings of eight CPUs. Each group of 8 CPUs share lowest- level CPU resources, e.g., Translation Lookaside Buffers (TLBs), integer and/or floating point pipelines, and so on)).     


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael, in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner, and in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski. 
                                                        
Claim 2. 	Michael in view of Debner discloses the method of claim 1, 
Michael doesn’t explicitly disclose the method further comprising: enabling the first client device to be utilized as at least one computing resource for the computing environment; calculating compensation for utilization of the first client device as the at least one computing resource for the computing environment; and causing the compensation to be provided to the first client device.
However, Zalewski discloses enabling the first client device to be utilized as at least one computing resource for the computing environment; calculating compensation for utilization of the first client device as the at least one computing resource for the computing environment; and causing the compensation to be provided to the first client device (Parag. [0159], Parag. [0163], Parag. [0178-0179], and Fig. 1C; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. FIG. 1C-2, the configuration data present on individual IOT devices may be obtained from the DLC logic, which can reach into settings, registers, data structures, tables, memory and the like. In this example, the data gathered may include, without limitation to other metrics that may be present, amount of memory, processor size, firmware or OS present, version of OS or firmware, whether the device is currently DLC enabled, amount of memory the device is willing to share, and the amount of processor the device is willing to share. In configuration, the device itself may provide a setting regarding how much memory and/or processing power it is willing to lend out to a DCL group. i.e., the table stores third data indicating the metrics of the resources to be shared)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael, in view of Debner et al. (Pub. No. US 2021/0090548), hereinafter Debner, and in view of Tutuianu et al. (Patent. No. US 10,715,387), hereinafter Tutuianu.   

Claim 3. 	Michael in view of Debner discloses the method of claim 1,  
Michael doesn’t explicitly disclose the method further comprising: receiving, from a second client device, a request to perform an action that requires the threshold level of resources; determining whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses receiving, from a second client device, a request to perform an action that requires the threshold level of resources (Col. 1 lines 61-67; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device))); determining whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience)); and assigning the at least one of the plurality of computing resources to the second client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience (i.e., a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13). 
 
Claim 4. 	Michael in view of Debner and Tutuianu discloses the method of claim 3,  
Michael doesn’t explicitly disclose the method further comprising: determining whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses determining whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases (i.e., the new data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).   
 
Claim 5. 	Michael in view of Debner and Tutuianu discloses the method of claim 4,  
		Michael doesn’t explicitly disclose the method further comprising: determining whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses determining whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assigning the at least one of the plurality of computing resources to the second client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13).  
 
Claim 6. 	Michael in view of Debner and Tutuianu discloses the method of claim 5,   
Michael doesn’t explicitly disclose the method further comprising: providing, to the second client device, another notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources.    
		However, Tutuianu discloses providing, to the second client device, another notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources (Col. 1 lines 61-67, Col. 2 lines 1-33, and Col. 5 lines 5-15; (The art teaches that to prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied). Further, the art teaches that a notification indicating that the threshold value has been exceeded is generated)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13). 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski.   
                                                                                                                                                                                                                                                                      
Claim 8. 	Michael discloses a device, comprising: one or more processors (Parag. [0254]) configured to: 
store a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment, wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26.  The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0113-0114]; (The art teaches in Fig. 3 a hierarchical hardware resource topology 100 usable by the systems 10, 60 of FIGS. 1-2.  A lowest topology level (level 0) (i.e., first level of the hierarchy) includes so-called leaf Processor Groups (PGs) or leaf locality groups 102, which represent groupings of eight CPUs. Each group of 8 CPUs share lowest- level CPU resources, e.g., Translation Lookaside Buffers (TLBs), integer and/or floating point pipelines, and so on)); 
store a second plurality of data structures, wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the plurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26.  The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0115] and Fig. 3; (The art teaches that at the next higher level, e.g., level 1, the level 1 processor groups 104 (i.e., second level of the hierarchy) include sub-groups of leaf PGs 102 (i.e., aggregation of a portion of the first data of the first level), wherein the level 1 PGs or locality groups 104 include leaf PGs that share level 1 hardware resources, such as level 1 cache, level 1 pipelines, etc. For example, a first level 1 processor group (Cs 0-15) includes the subgroups of leaf PGs, including a leaf PG containing CPUs 0-7 and a second leaf PG containing CPUs 8-15)); 
store a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, -5-PATENTwherein the third data structure defines a third level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26. The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0116] and Fig. 3; (The art teaches that level 2 PGs 106 (i.e., third level of the hierarchy) include sub-groups of the next lower level PGs 104 (i.e., aggregation of the second data of the second level), where the level 1 sub-group PGs share the same level 2 (i.e., third level) hardware resources, e.g., level 2 cache, pipelines, and so on))), and  
wherein a first data structure, of the first plurality of data structures, a second data structure, of the second plurality of data structures, and the third data structure are configured to be sequentially assessed to determine whether the first data structure, the second data structure, or the third data structure is associated with a threshold level of resources (Parag. [0012]; (The art teaches that the one or more workload properties include a workload weight, which may be set by an administrator and/or automatically by the software application or process producing the workload. The specific example method further includes using the workload weight to allocate computing resources of a group of computing resources to each of the one or more workloads, and then allocating the computing resources within the group of computing resources to a particular workload in proportion to the ratio of the workload weigh to the sum total of workload weights of all workloads to be allocated resources from among the group of computing resources comprising a resource pool. Parag. [0091]; (The art teaches that workloads are allocated a relative amount of hardware resources within a shared locality group or PG in accordance with workload weight, such that the workload is assigned an amount of resources in proportion to the weight of the workload relative to the total weight of all competing workloads. A hierarchical hardware resource topology (also called PG topology herein) may be cycled through at various levels (and resources allocated to workloads in accordance with workload weight properties), while allocating resources along PG boundaries, thereby facilitating workload performance isolation)); 
update the first data structure based on the client data; update the second data structure based on updating the first data structure; update the third data structure based on updating the second data structure (Parag. [0072]; (The art teaches that the dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20. In the present example embodiment, the adjusted workload information may be provided to the binding generator 28, e.g., via the performance isolator 26. The binding generator 28 then automatically adjusts workload bindings and associated resource allocations. Parag. [0201], Parag. [0205]; (The art teaches that the hierarchy may include a hierarchy of CPUs and associated processing and memory resources, e.g., as illustrated in FIGS. 3-8. The processing and memory resources include computer cache. At a lowest level of the hierarchy, the one or more corresponding portions of the computing resources may include one or more CPU shares of one or more CPU cores. Each group of computing resources that is identified by the workload constraint includes both computer processing resources and memory resources associated with the computer processing resources at a particular level of a hierarchy of computing resources. Parag. [0210-0211]; The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator or application-level adjustment of the constraint property of a workload, and dynamically adjusting one or more bindings between each of the one or more workloads and the one or more portions of the computing resources in accordance with a detected change in the one or more properties. i.e., a change in the first level data structure will reflect on the second level data structure, which will reflect on the third level data structure of the topology)). 
Michael doesn’t explicitly disclose receive, from a first client device, client data identifying an address, processing resources, and memory resources associated with the first client device; and enable the first client device to be utilized as a computing resource for the computing environment. 
However, Zalewski discloses receive, from a first client device, client data identifying an address, processing resources, and memory resources associated with the first client device; and enable the first client device to be utilized as a computing resource for the computing environment (Parag. [0159], Parag. [0163], Fig. 1C, and Fig. 1E; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. Fig. 1C and Fig. 1D show data registered for the computing resources such as IP address, processor, and memory)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.
 
Claim 9. 	Michael in view of Zalewski discloses the device of claim 8, 
Michael further discloses wherein the one or more processors are further configured to: validate the first client device as the computing resource for the computing environment prior to updating the first data structure, updating the second data structure, and updating the third data -6-PATENTAttorney Docket No. 20190573structure (Parag. [0072]; (The art teaches that the dynamic competing workload performance isolator 26 includes computer code for organizing incoming threads into workloads; applying or associating workload settings or properties thereto, and packaging the threads for routing through the binding generator 28, which may also apply the bindings to the workload threads. The dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20)).   
 
Claim 10. 	Michael in view of Zalewski discloses the device of claim 8, 
Michael further discloses wherein the first data includes data identifying one or more of:    Docket No. 20190573respective addresses of the plurality of computing resources, processor speeds associated with respective processors of the plurality of computing resources, memory sizes associated with respective memories of the plurality of computing resources, or respective quantities of cores associated with the respective processors of the plurality of computing resources (Parag. [0011], and Fig. 3; (The art teaches that the one or more corresponding portions of the computing resources may include computing resources that are related in accordance with a hierarchy. The hierarchy may include a hierarchy of groups of CPUs and associated processing and memory resources (e.g., cache, pipelines, etc.). At a lowest level (i.e., first level) of the hierarchy, the one or more corresponding portions of the computing resources include one or more CPU shares of one or more CPU cores)).  
 
Claim 11. 	Michael in view of Zalewski discloses the device of claim 8,   
Michael further discloses wherein the second data includes data identifying one or more of: an aggregation of processor speeds associated with processors of the plurality of computing resources, an aggregation of memory sizes associated with memories of the plurality of computing resources, or an aggregation of quantities of cores associated with the processors of the plurality of computing resources (Parag. [0115] and Fig. 3; (The art teaches that at the next higher level, e.g., level 1, the level 1 processor groups 104 (i.e., second level of the hierarchy) include sub-groups of leaf PGs 102 (i.e., aggregation of a portion of the first data of the first level), wherein the level 1 PGs or locality groups 104 include leaf PGs that share level 1 hardware resources, such as level 1 cache, level 1 pipelines, etc. For example, a first level 1 processor group (Cs 0-15) includes the subgroups of leaf PGs, including a leaf PG containing CPUs 0-7 and a second leaf PG containing CPUs 8-15)).  
 
Claim 12. 	Michael in view of Zalewski discloses the device of claim 8,   
Michael further discloses wherein each of the first plurality of data structures includes a portion of the first data identifying a corresponding portion of the plurality of computing resources (Parag. [0011], and Fig. 3; (The art teaches that the one or more corresponding portions of the computing resources may include computing resources that are related in accordance with a hierarchy. The hierarchy may include a hierarchy of groups of CPUs and associated processing and memory resources (e.g., cache, pipelines, etc.). At a lowest level (i.e., first level) of the hierarchy, the one or more corresponding portions of the computing resources include one or more CPU shares of one or more CPU cores. Parag. [0113-0114]; (The art teaches in Fig. 3 a hierarchical hardware resource topology 100 usable by the systems 10, 60 of FIGS. 1-2.  A lowest topology level (level 0) (i.e., first level of the hierarchy) includes so-called leaf Processor Groups (PGs) or leaf locality groups 102, which represent groupings of eight CPUs. Each group of 8 CPUs share lowest- level CPU resources, e.g., Translation Lookaside Buffers (TLBs), integer and/or floating point pipelines, and so on)).     
 
Claim 13. 	Michael in view of Zalewski discloses the device of claim 8,   
Michael further discloses wherein the one or more processors are further configured to: receive information indicating a resource change associated with the plurality of computing resources; update the first data structure based on the resource change; update the second data structure based on updating the one of the first plurality of data structures; and update the third data structure based on updating the one of the second plurality of data structures (Parag. [0072]; (The art teaches that the dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20. In the present example embodiment, the adjusted workload information may be provided to the binding generator 28, e.g., via the performance isolator 26. The binding generator 28 then automatically adjusts workload bindings and associated resource allocations. Parag. [0201], Parag. [0205]; (The art teaches that the hierarchy may include a hierarchy of CPUs and associated processing and memory resources, e.g., as illustrated in FIGS. 3-8. The processing and memory resources include computer cache. At a lowest level of the hierarchy, the one or more corresponding portions of the computing resources may include one or more CPU shares of one or more CPU cores. Each group of computing resources that is identified by the workload constraint includes both computer processing resources and memory resources associated with the computer processing resources at a particular level of a hierarchy of computing resources. Parag. [0210-0211]; The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator or application-level adjustment of the constraint property of a workload, and dynamically adjusting one or more bindings between each of the one or more workloads and the one or more portions of the computing resources in accordance with a detected change in the one or more properties. i.e., a change in the first level data structure will reflect on the second level data structure, which will reflect on the third level data structure of the topology)). 

Claim 14. 	Michael in view of Zalewski discloses the device of claim 8,   
Michael further discloses wherein the one or more processors are further configured to: determine resource usage associated with the plurality of computing resources; generate a report based on the resource usage; and provide the report for display (Parag. [0237-0238]; (The art teaches allowing threads of a workload to migrate to different lgroups within a binding defining a resource pool when an affinity property of the workload is set to weak. Bindings may be automatically recalculated (upon change in number of workloads, a workload property (e.g., weight) changes, processor group topology, etc.) using a procedure that minimizes overlap and interference between workloads, while substantially maintaining relative weights of workloads. Threads of a workload are kept relatively close together (in terms of CPU memory, cache, pipeline, and associated CPU resource usage), i.e., they are allotted CPU resources that are within a locality group, by a scheduler and/or dispatcher, even if a particular workload constraint is not specified, e.g., as discussed with reference to FIG. 8)).  

		Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (Pub. No. US 2017/0220389), hereinafter Michael, in view of Zalewski et al. (Pub. No. US 2020/0244297), hereinafter Zalewski, and in view of Tutuianu et al. (Patent. No. US 10,715,387), hereinafter Tutuianu.  
 
Claim 15. 	Michael discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (Parag. [0254]), cause the one or more processors to:  -8-PATENT U.S. Patent Application No. 16/825,622 Attorney Docket No. 20190573  
store a first plurality of data structures that include first data identifying a plurality of computing resources provided at an edge of a network for a computing environment, wherein the first plurality of data structures define a first level of a hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26.  The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0113-0114]; (The art teaches in Fig. 3 a hierarchical hardware resource topology 100 usable by the systems 10, 60 of FIGS. 1-2.  A lowest topology level (level 0) (i.e., first level of the hierarchy) includes so-called leaf Processor Groups (PGs) or leaf locality groups 102, which represent groupings of eight CPUs. Each group of 8 CPUs share lowest- level CPU resources, e.g., Translation Lookaside Buffers (TLBs), integer and/or floating point pipelines, and so on));  
store a second plurality of data structures, wherein each of the second plurality of data structures includes second data identifying an aggregation of a portion of the first data identifying the plurality of computing resources, and wherein the second plurality of data structures define a second level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26.  The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0115] and Fig. 3; (The art teaches that at the next higher level, e.g., level 1, the level 1 processor groups 104 (i.e., second level of the hierarchy) include sub-groups of leaf PGs 102 (i.e., aggregation of a portion of the first data of the first level), wherein the level 1 PGs or locality groups 104 include leaf PGs that share level 1 hardware resources, such as level 1 cache, level 1 pipelines, etc. For example, a first level 1 processor group (Cs 0-15) includes the subgroups of leaf PGs, including a leaf PG containing CPUs 0-7 and a second leaf PG containing CPUs 8-15));  
store a third data structure that includes third data identifying an aggregation of the second data provided in each of the second plurality of data structures, wherein the third data structure defines a third level of the hierarchical management system (Parag. [0067] and Parag. [0069]; (The art teaches that a hardware topology sensor 30 may provide topology information (specifying an arrangement and architecture of the CPU hardware) to the dynamic competing workload performance isolator 26. The hardware topology sensor 30 may be omitted, without departing from the scope of the present teachings. Note that the system 10 may be implemented via one or more servers and/or server clusters and/or other computing environment resources (i.e., the topology is stored). Parag. [0116] and Fig. 3; (The art teaches that level 2 PGs 106 (i.e., third level of the hierarchy) include sub-groups of the next lower level PGs 104 (i.e., aggregation of the second data of the second level), where the level 1 sub-group PGs share the same level 2 (i.e., third level) hardware resources, e.g., level 2 cache, pipelines, and so on))), and  
wherein a first data structure, of the first plurality of data structures, a second data structure, of the second plurality of data structures, and the third data structure are configured to be sequentially assessed to determine whether the first data structure, the second data structure, or the third data structure is associated with a threshold level of resources (Parag. [0012]; (The art teaches that the one or more workload properties include a workload weight, which may be set by an administrator and/or automatically by the software application or process producing the workload. The specific example method further includes using the workload weight to allocate computing resources of a group of computing resources to each of the one or more workloads, and then allocating the computing resources within the group of computing resources to a particular workload in proportion to the ratio of the workload weigh to the sum total of workload weights of all workloads to be allocated resources from among the group of computing resources comprising a resource pool. Parag. [0091]; (The art teaches that workloads are allocated a relative amount of hardware resources within a shared locality group or PG in accordance with workload weight, such that the workload is assigned an amount of resources in proportion to the weight of the workload relative to the total weight of all competing workloads. A hierarchical hardware resource topology (also called PG topology herein) may be cycled through at various levels (and resources allocated to workloads in accordance with workload weight properties), while allocating resources along PG boundaries, thereby facilitating workload performance isolation)). 
Michael doesn’t explicitly receive, from a first client device, a request to perform an action that requires the threshold level of resources; determine whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and-9-PATENTU.S. Patent Application No. 16/825,622 Attorney Docket No. 20190573assign the at least one of the plurality of computing resources to the first client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources. 
		However, Zalewski discloses receive, from a first client device, a request to perform an action that requires the threshold level of resources (Parag. [0122] and Parag. [0148]; (A WCC device is a special purpose device that performs instructions, tasks in the same order, each time upon receiving activation power (e.g., enough power that meets a given threshold level))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.  
		Tutuianu determine whether the first data indicates that at least one of the plurality of computing resources satisfies the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the first data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources  (Col. 1 lines 61-67 and Col. 2 lines 1-21; (The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience (i.e., a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).

Claim 16. 	Michael in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,  
Michael further discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors (Parag. [0254]), cause the one or more processors to:  
update the first data structure based on the client data; update the second data structure based on updating the first data structure; update the third data structure based on updating the second data structure (Parag. [0072]; (The art teaches that the dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20. In the present example embodiment, the adjusted workload information may be provided to the binding generator 28, e.g., via the performance isolator 26. The binding generator 28 then automatically adjusts workload bindings and associated resource allocations. Parag. [0201], Parag. [0205]; (The art teaches that the hierarchy may include a hierarchy of CPUs and associated processing and memory resources, e.g., as illustrated in FIGS. 3-8. The processing and memory resources include computer cache. At a lowest level of the hierarchy, the one or more corresponding portions of the computing resources may include one or more CPU shares of one or more CPU cores. Each group of computing resources that is identified by the workload constraint includes both computer processing resources and memory resources associated with the computer processing resources at a particular level of a hierarchy of computing resources. Parag. [0210-0211]; The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator or application-level adjustment of the constraint property of a workload, and dynamically adjusting one or more bindings between each of the one or more workloads and the one or more portions of the computing resources in accordance with a detected change in the one or more properties. i.e., a change in the first level data structure will reflect on the second level data structure, which will reflect on the third level data structure of the topology)).  
Michael doesn’t explicitly disclose receive, from a second client device, client data identifying an address, processing resources, and memory resources associated with the second client device; enable the second client device to be utilized as at least one computing resource for the computing environment; calculate a payment for utilization of the second client device as the at least one computing resource for the computing environment; and cause the payment to be provided to the second client device. 
However, Zalewski discloses
receive, from a second client device, client data identifying an address, processing resources, and memory resources associated with the second client device (Parag. [0159], Parag. [0163], Fig. 1C, and Fig. 1E; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. Fig. 1C and Fig. 1D show data registered for the computing resources such as IP address, processor, and memory)); enable the second client device to be utilized as at least one computing resource for the computing environment (Parag. [0159], Parag. [0163], Parag. [0178-0179], and Fig. 1C; (As new devices come into a network, it is possible for those devices to register with the network, and the network, e.g., hub, router, modem, end node, etc., may provide DLC logic to that device, so that the device can be part of DLC groups when requested. DLC logic may be simplified to be basic code integrated into an operating system or firmware, and may be added by manufacturers automatically, e.g., based on a standard. The basic code may provide DLC-like functionality, e.g., to enable the device to join groups of devices and share at least some of their hardware resources with a requesting device of the group. If these devices have the basic code for DLC-like functionality or have DLC code, their DLC identifier (ID) may be found and used to register the IOT (i.e., device) to the DLC group. FIG. 1C-2, the configuration data present on individual IOT devices may be obtained from the DLC logic, which can reach into settings, registers, data structures, tables, memory and the like. In this example, the data gathered may include, without limitation to other metrics that may be present, amount of memory, processor size, firmware or OS present, version of OS or firmware, whether the device is currently DLC enabled, amount of memory the device is willing to share, and the amount of processor the device is willing to share. In configuration, the device itself may provide a setting regarding how much memory and/or processing power it is willing to lend out to a DCL group. i.e., the table stores third data indicating the metrics of the resources to be shared)); calculate a payment for utilization of the second client device as the at least one computing resource for the computing environment; and cause the payment to be provided to the second client device (Parag. [0304]; (The DLC can be made to operate in a manner that optimizes parameters of bandwidth, latency, and cost using a range of optimization algorithms. In some embodiments, DLC maintains a dynamic network topology configuration with fault and performance states)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael to incorporate the teaching of Zalewski. This would be convenient for the groups that are created for a DLC group which are updated from time to time, as groups are created for different processing tasks (Parag. [0188]); this would be convenient to keep track of the available devices that share the computing resources.

Claim 17. 	Michael in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,   
Michael in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources. 
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the first data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the second data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases (i.e., the new data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13).  
  
Claim 18. 	Michael in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,  
Michael in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data - 40 -PATENTDocket No. 20190573indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources.  
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: determine whether the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources when the second data - 40 -PATENTDocket No. 20190573indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources; and assign the at least one of the plurality of computing resources to the first client device when the third data indicates that the at least one of the plurality of computing resources satisfies the threshold level of resources (Col. 1 lines 61-67 and Col. 2 lines 1-33; (The art teaches that a group of servers or other types of computing devices, often termed a fleet of host devices, are used to process requests received from other computing devices (i.e., a second device). The art teaches that a fleet of host devices has an associated threshold level of processor utilization, and if the processor utilization of the host devices exceeds the threshold level, requests may cease being processed within a time limit that is acceptable under a Service Level Agreement (SLA) or that provides a positive user experience; and if the amount of traffic received by a fleet of host devices causes the processor utilization of the host devices to exceed a threshold level, the host devices may fail to process one or more requests, resulting in an outage. To prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed Col. 1 lines 6-13). 
 
Claim 19. 	Michael in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,     
Michael in view of Zalewski doesn’t explicitly disclose wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to the first client device, a notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources.
		However, Tutuianu discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, to the first client device, a notification indicating that the request cannot be satisfied when the third data indicates that the at least one of the plurality of computing resources fails to satisfy the threshold level of resources (Col. 1 lines 61-67, Col. 2 lines 1-33, and Col. 5 lines 5-15; (The art teaches that to prevent the quantity of computing resources used to process the data from exceeding a threshold level, the number of computing devices used to process the data is reactively increased as the quantity of received data increases. The number of host devices within a fleet that are provisioned and assigned to process a particular type of request are dynamically modified based on a current number of received requests (i.e., when the second data doesn’t satisfy the threshold, a third data indicating the number of resource will be compared to the threshold). Scaling the number of host devices used based on the received traffic prevents the computing resources used by the host devices from exceeding a threshold level (i.e., the third data will satisfy the threshold; therefore, a computing resource is assigned to the requesting client device when the threshold is being satisfied). Further, the art teaches that a notification indicating that the threshold value has been exceeded is generated)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Michael in view of Zalewski to incorporate the teaching of Tutuianu. This would be convenient to avoid affecting the processor utilization or other computing resources used for each host device, which may in turn affect user experiences, such as the rate at which requests are processed (Col. 1 lines 6-13).   

Claim 20. 	Michael in view of Zalewski and Tutuianu discloses the non-transitory computer-readable medium of claim 15,   
Michael further discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive information indicating a resource change associated with the plurality of computing resources; update the first data structure based on the resource change; update the second data structure based on updating the first data structure; and- 41 -PATENT Docket No. 20190573update the third data structure based on updating the second data structure (Parag. [0072]; (The art teaches that the dynamic competing workload isolator 26 may also send a description of the hardware topology (characterizing the CPU hardware resources 20) to the workload resource allocator 16 for implementations that must automatically adapt to changes in hardware resources 20 (e.g., the removal or addition of new computing resources, changes in hardware resource topology, and so on). Parag. [0088]; The art teaches that adjusted workload information may specify updates to the number of competing workloads and their settings, along with topology information characterizing the topology of the hardware resources 20. In the present example embodiment, the adjusted workload information may be provided to the binding generator 28, e.g., via the performance isolator 26. The binding generator 28 then automatically adjusts workload bindings and associated resource allocations. Parag. [0201], Parag. [0205]; (The art teaches that the hierarchy may include a hierarchy of CPUs and associated processing and memory resources, e.g., as illustrated in FIGS. 3-8. The processing and memory resources include computer cache. At a lowest level of the hierarchy, the one or more corresponding portions of the computing resources may include one or more CPU shares of one or more CPU cores. Each group of computing resources that is identified by the workload constraint includes both computer processing resources and memory resources associated with the computer processing resources at a particular level of a hierarchy of computing resources. Parag. [0210-0211]; The art teaches detecting a change in the one or more properties, or the number of workloads, or the group of computing resources. A change in a group of computing resources may be effectuated by, for example, an administrator or application-level adjustment of the constraint property of a workload, and dynamically adjusting one or more bindings between each of the one or more workloads and the one or more portions of the computing resources in accordance with a detected change in the one or more properties. i.e., a change in the first level data structure will reflect on the second level data structure, which will reflect on the third level data structure of the topology)).


                         
                                            













Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahl et al. (Patent No. US 7,133,664) – Related art in the area related to information processing and management (Abstract, methods, systems and data structure for storing and managing information in a wireless network are described wherein fixed resources in the system are stored in a database in a hierarchical directory structure according to the location of each fixed resource. Each level of the directory structure represents a geographical area in which a fixed resource is located. A mobile user submits a query for the location of the nearest fixed resource having certain properties. The system determines the location of the mobile user and then searches the database for the requested fixed resource that is nearest to the mobile user).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442
                                                      
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442